Citation Nr: 1242357	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  08-34 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for fallopian tube disease.  

2.  Entitlement to service connection for chronic pain syndrome.  

3.  Entitlement to an evaluation in excess of 10 percent for status post right ankle fracture, from the initial grant of service connection.  

4.  Entitlement to an in evaluation in excess of 10 percent for costochondritis and chest wall pain, including pericarditis, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August to November 2003 and from June 2004 to January 2007, including combat service in Iraq, and the Veteran's decorations include the Combat Action Badge.  The Veteran also had more than five months of prior unspecified active service and more than eight years of active and inactive service in the Army Reserves.  

The issues of service connection for chronic pain syndrome and fallopian tube disease, and an increased rating for costochondritis, including pericarditis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Since service connection was established, the Veteran's right ankle disability has been manifested by no more than moderate limitation of motion of the right ankle; even considering the Veteran's pain and corresponding functional impairment, the preponderance of the evidence is against a finding of severe limitation of motion of the right ankle.  


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 10 percent for the right ankle disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic Code 5271 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Id.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in May 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA medical records have been obtained and associated with the claims file.  The Veteran was also examined by VA twice during the pendency of this appeal and was scheduled for a personal hearing, but failed to report and has not requested to be rescheduled.  The Board finds that the VA examinations were thorough and adequate upon which to base a decision on the claim for increase for the right ankle disability, and there is no allegation or competent evidence indicating that there has been a material change in the severity of the Veteran's right ankle disability since the most recent examination in September 2012.  The examiners personally interviewed and examined the Veteran, elicited a medical history and provided the information necessary to evaluate her right ankle disability under the applicable rating criteria.  

Further, neither the Veteran nor her representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of her appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran contends, in essence, that her right ankle disability is more severe than reflected in the 10 percent evaluation currently assigned and believes that a higher evaluation is warranted.  

In this case, the Veteran was examined by VA (QTC) twice during the pendency of this appeal.  The Veteran's complaints and the clinical findings on the examinations were not significantly different and showed that she had good range of motion and no instability.  On VA QTC examination in December 2007, the Veteran complained of intermittent pain a few times a month with stiffness and swelling in the right ankle.  On examination, the general appearance of the right ankle was normal.  Dorsiflexion was to 20 degrees with plantar flexion to 45 degrees.  The examiner also indicated that there was no additional range of motion loss due to pain, fatigue, weakness, lack of endurance, on repetitive movement or during flare-ups.  X-ray studies of the right ankle were entirely normal.  

On VA examination in September 2012, the Veteran complained of pain and swelling with activity with decreased mobility, weakness and pain during flare-ups.  On examination, dorsiflexion was to 15 degrees and plantar flexion was to 40 degrees with pain at the end ranges of motion.  There was no additional range of motion loss on repetitive movement, and no evidence of tenderness, laxity or instability in the ankle joint.  Muscle strength was 4/5 on plantar flexion and dorsiflexion of the right ankle.  

The evidentiary record also includes numerous VA outpatient treatment records from 2007 to 2012, and private records for treatment in 2008.  However, the records did not show any specific treatment or include any clinical or diagnostic findings pertaining to the Veteran's right ankle.  

The Veteran's right ankle disability is rated 10 percent disabling under DC 5271, which provides for a 10 percent evaluation for moderate limitation of motion of the ankle, and 20 percent for marked limitation of motion.  The normal range of motion for an ankle joint on dorsiflexion is from 0 to 20 degrees with plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2012).  

Other potentially applicable rating codes which allow for a higher evaluation includes DC 5262, for malunion or nonunion of the tibia and fibula with ankle disability, and DC 5270, which requires ankylosis of the ankle, neither of which are present in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

Based on its review of the record, the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 10 percent.  The Veteran's principal complaints are intermittent pain and weakness.  However, there was no objective evidence of any instability, dislocations, subluxation, weakness or abnormal movement in the right ankle, and no more than mild limitation of motion at anytime during the pendency of this appeal.  Thus, an evaluation in excess of 10 percent based on limitation of motion under DC 5271 is not warranted.  Additionally, as the Veteran is not shown to have malunion of the os calcis or astragalus and retains fairly good motion in the right ankle, an evaluation in excess of 10 percent under any other potentially applicable rating code is not warranted.  

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, while the Veteran reported intermittent flare-ups of ankle pain, the objective findings from the two QTC examinations conducted nearly than five years apart, did not show any additional functional limitation of motion due to the factors under DeLuca, or any instability in the right ankle beyond that contemplated in the rating currently assigned.  

In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. at 205-06.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  Here, given the Veteran's ability to perform physical tasks and his overall range of motion, the Boards finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent based on limitation of motion. 

Applying all of the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's present impairment of the right ankle disability does not suggest that she has sufficient symptoms so as to warrant an evaluation in excess of the 10 percent rating currently assigned at any time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

For the reasons discussed above, the Board finds that the manifestations of the Veteran's right ankle disability is consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestation related to the service-connected disability are unusual or exceptional.  The schedular rating criteria adequately contemplate the degree of impairment caused by the right ankle disability, and provides for an increased rating for additional symptoms.  In view of this, referral of this case for extraschedular consideration is not in order.  

Additionally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

Here, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  Although the Veteran's current employment status is not clear, the record showed that she accepted employment with the U.S. Marshall Services in January 2011.  In any event, the objective findings of record do not show or otherwise suggest that her right ankle disability would preclude substantially gainful employment.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

A higher evaluation for status post right ankle fracture is denied.  



REMAND

As to the remaining issues on appeal, the Board finds that the evidentiary record as currently constituted does not include sufficient information to adequately address the merits of the claims.  Therefore, further development is necessary prior to appellate review.  

The Veteran contends that her fallopian tube dysfunction and fibromyalgia are due to the IED blast that struck the vehicle she was driving while in Iraq in 2005.  The suffered a trauma to her chest in the explosion and developed pericarditis that resolved within a few weeks.  However, she continues to suffer from chest pains that radiate into her ribs.  

Concerning the claim for fallopian tube disease, the service treatment records (STRs) show that the Veteran was referred to the University of Kansas School of Medicine for evaluation of her fallopian tube dysfunction in October 2006, and that she was scheduled for a laparoscopic procedure to evaluate and repair her tubal factor infertility.  However, the current evidence of record does not include any of the medical records or surgical reports for her treatment at the UKS in 2006.  

Additionally, the Board notes that on a QTC general examination in December 2007, the examiner indicated that the Veteran's stenosis of the fallopian tubes was thought to be related to the initial impact from an explosion in service.  However, as the examiner did not review the claims file or provide any explanation, the Board finds that another examination is necessary to adjudicate this claim.

Concerning the claim for chronic pain syndrome, the Board notes that while the QTC examiner in December 2007 indicated that the Veteran suffered from multiple diffuse tender points and chronic pain syndrome secondary to an explosion in service, that opinion was based largely on the Veteran's of being diagnosed with chronic pain syndrome in service.  Further, the only tender points identified on the QTC examination were associated with specific service-connected disabilities, including right wrist pain due to carpal tunnel syndrome, right elbow pain due to peripheral nerve disorder, costochondritis of the chest wall, and right ankle pain.  As such, the Board finds that another examination is necessary to adjudicate this claim. 

Further, as noted above, the Veteran served in combat in Iraq.  In cases where, as here, a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2011), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Finally, concerning the claim for a higher rating for costochondritis with pericarditis, the Board notes that service connection was initially granted for pericarditis by the RO in August 2007 and the RO assigned a noncompensable evaluation under Diagnostic Code (DC) 7002, for pericarditis.  Thereafter, the Veteran was examined by VA on at least three occasions and was not shown to have pericarditis or any other cardiovascular abnormalities.  However, on the most recent VA examination in July 2012, the examiner reported that the Veteran's MET workload (interview-based) was greater than five but less than seven METs, which under DC 7002, contemplates cardiovascular symptoms associated with pericarditis, including hypertrophy or dilatation on diagnostic testing.  The diagnosis was pericarditis and the examiner indicated that the condition was in remission.  Based on the apparently conflicting findings and conclusion in the July 2012 VA examination report, the Board finds that another examination is necessary to adjudicate this claim. 

Further, although the RO subsequently changed the rating code for evaluating the Veteran's disability from pericarditis to muscle injury (DC 5321), to reflect the predominant residual disability, on remand the RO must consider whether a separate rating is warranted for her pericarditis as well as whether a higher rating is warranted for costochondritis.  

Accordingly, the case is REMANDED for the following action:  

1.  Provide appropriate VCAA notice to the Veteran regarding her claims of service connection for fallopian tube disorder and for her chronic pain syndrome claims, to include as due to an undiagnosed illness.  Specific notice should be furnished regarding 38 U.S.C.A. §§ 1117 and 1154(b) as well as 38 C.F.R. §§ 3.304(d) and 3.317.  

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed her in-service and post-service fallopian tube and chronic pain symptoms, as well as regarding the nature, extent and severity of her costochondritis and chest wall pain, including pericarditis.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  With appropriate assistance from the Veteran, the AMC should attempt to obtain the names and addresses of all health care providers who treated her for any gynecological problems, chest/heart pains or chronic pain syndrome since her discharge from service.  Of particular interest are any records from the University of Kansas School of Medicine for treatment in October 2006.  After the Veteran has signed the appropriate releases, all available outstanding, pertinent records should be obtained and physically or electronically associated with the claims folder.  

3.  After any additional records have been obtained, the Veteran should be scheduled for appropriate VA heart, GYN and orthopedic examinations.  The claims folder must be made available to the examiners.  After noting the Veteran's history, including during the interview, and conducting all necessary tests, please respond to the following inquiries: 

GYN:  Please identify the Veteran has a fallopian tube disorder and if she does, please opine as to whether it is at least as likely as not related to service. 

Orthopedic:  Please state whether the Veteran have chronic pain syndrome at present that can be attributed to a known clinical diagnosis.  A diagnosis of fibromyalgia must be ruled in or excluded.  If so, please opine as to whether it is at least as likely as not that the chronic pain syndrome was manifested in service, or is otherwise related to service.  

Heart:  Idenfity all heart and chest pain pathology and provide a METS score, if appropriate.  

All findings and conclusions should be set forth in a legible report.  

4.  After the requested development has been completed, readjudicate the merits of the claims.  In reajudicating the service connection claims, the RO must consider the applicability of 38 U.S.C.A. § 1117 and 1154(b) and 38 C.F.R. § 3.304(d) and 3.317.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


